Citation Nr: 0127054	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  00-11 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date prior to May 13, 1998, 
for an evaluation in excess of 10 percent for service-
connected residuals, right ankle sprain.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals, right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from September 1991 to 
September 1995.  This matter is currently before the Board of 
Veterans' Appeals (Board) on appeal from February 1999 and 
January 2001 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The 
RO's February 1999 rating decision denied an increased 
evaluation, in excess of 10 percent, for right ankle 
disability.  The veteran disagreed with that evaluation in 
August 1999.  Subsequently, by a rating decision issued in 
September 1999, the RO increased the evaluation to 20 
percent, and assigned an effective date in August 1999 for 
that evaluation.  In June 2000, the veteran disagreed with 
the effective date assigned for the increase in the 
disability evaluation.  By a rating decision prepared in July 
2000 and issued to the veteran in August 2000, a temporary 
total evaluation for service-connected residuals, right ankle 
sprain, from September 3, 1999 to November 30, 1999, was 
granted.  After a statement of the case (SOC) was issued 
regarding the assigned 20 percent evaluation, the veteran 
submitted a timely substantive appeal of that issue.  In 
January 2001, the RO assigned an earlier effective date, in 
May 1998, for the increased evaluation, and issued a SOC 
addressing that issue.  In March 2001, the veteran submitted 
a substantive appeal for an effective prior to May 1998 for 
an evaluation in excess of 10 percent for right ankle 
disability. 

During the pendency of this appeal, jurisdiction of the 
claims file was transferred to the St. Louis, Missouri, 
Regional Office.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim addressed in this decision has been 
obtained by the originating agency. 

2.  The veteran failed to respond to an August 1997 SOC which 
addressed a November 1996 rating decision awarding a 10 
percent evaluation for service-connected right ankle sprain, 
and that rating decision became final. 

3.  The veteran's service-connected right ankle disability 
has been manifested primarily by avulsion chip fractures at 
the medial and lateral malleoli, moderate limitation of 
motion, pain on motion, and by chronic instability with 
lateral (side-to-side) laxity requiring surgery during the 
pendency of this appeal; postoperatively, the right ankle 
disability is manifested by continued moderate limitation of 
motion, pain on motion, weakness, and fatigability, but not 
by objective evidence of laxity, although the veteran reports 
occasional giving way of the ankle on use.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 13, 1998, 
for an evaluation in excess of 10 percent for service-
connected right ankle disability, have not been met.  38 
U.S.C.A. §§ 5107, 5110, 7105 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.104, 3.155, 3.400 (2001).

2.  The criteria for an evaluation in excess of 20 percent 
for service-connected right ankle disability, exclusive of a 
temporary total evaluation from September 3, 1999, to 
November 30, 1999, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5262, 5271 (2001); 66 Fed. Reg. 
45,620, 45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has been awarded a 10 percent evaluation for his 
service-connected right ankle disability effective from 
September 9, 1995, the day following his service discharge, 
through May 12, 1998, and has been awarded a 20 percent 
evaluation for right ankle disability thereafter, exclusive 
of a temporary total evaluation assigned from September 3, 
1999 to November 30, 1999.  That temporary total evaluation 
was assigned for a period of convalescence, under 38 C.F.R. 
§ 4.30 (2001).  The veteran contends that he is entitled to 
an evaluation in excess of the 20 percent currently awarded, 
and further contends that he is entitled to an evaluation in 
excess of 10 percent retroactive to September 9, 1995.  

As an initial matter, the Board notes that, during the 
pendency of this claim, there has been a significant change 
in the applicable statutory law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)).  VA has since issued 
regulations consistent with the enactment of this law.  See 
66 Fed. Reg. 45,620, 45,632 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Among other things, the VCAA redefined the obligations of VA 
with respect to the duty to assist, and enhanced the duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law and its enabling regulations are applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date, 
exclusive of the amendment to 38 CFR 3.156(b), which is 
effective August 29, 2001.  38 U.S.C.A. § 5107 note (West 
Supp. 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  66 Fed. Reg. at 45,629.

1.  Claim for effective date prior to May 1998 for evaluation 
in excess of 10 percent

In November 1996, the veteran was awarded service connection 
for right ankle disability, and a 10 percent evaluation was 
assigned for that disability, effective the day following his 
service separation, in September 1995.  In January 1997, the 
veteran submitted a statement indicating that he felt 
arthritis had developed in his right ankle, and that there 
was stiffness and swelling.  He requested that his claim be 
"re-open[ed]."  The RO, in a March 1997 letter, advised the 
veteran that those symptoms had been considered in the 
initial evaluation, but that he could submit new and material 
evidence he would like to have considered.  The RO also 
advised the veteran that he had one year from November 23, 
1996 to appeal the decision.  

In June 1997, the veteran submitted a statement in which he 
indicated, "I wish to appeal the VA determination which 
rated my service-connected ankle condition as 10% 
disabling."  The veteran stated that he was under treatment 
for the ankle disability and that he had lost time from his 
job at the Post Office due to ankle pain. 

The RO requested additional clinical records.  In August 
1997, the RO issued a statement of the case (SOC).  The SOC 
noted that the veteran's June 1997 statement was accepted as 
a notice of disagreement.  The SOC advised the veteran, if he 
wished to pursue an appeal, he was required to file a formal 
appeal.  The form for submitting an appeal was attached to 
the SOC.  However, the veteran did not respond, or again 
communicate with VA, until he submitted a letter in May 1998 
in which he requested that his service-connected disability 
claim be reopened.  

The governing statutes and regulations require that a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.302(b) (2001).  The date of the 
mailing of the SOC will be presumed to be the same as the 
date of the SOC and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. 
§ 20.302(b).  

In this case, the veteran had one year following the November 
1996 rating decision and November 1996 letter advising him of 
the rating decision to submit a timely substantive appeal.  
The veteran was so advised by the cover letter to the August 
1997 SOC.  However, after receiving the August 1997 letter, 
the veteran did not submit any more communications to VA 
until May 1998, approximately six months after the period for 
a timely appeal had expired.  

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is 
that the effective date of such award "shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  This statutory provision is implemented 
by a regulation which provides that the effective date for 
increase will be the date of receipt of claim or the date 
entitlement arose, which ever is later.  38 C.F.R. § 
3.400(o)(1).  With respect to increases for disability 
compensation, the effective date is the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from  such date; otherwise of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  VA is not free to award an 
effective date prior to the date it receives a claim unless 
there is specific statutory authority for such a retroactive 
effective date.

The veteran sought an evaluation in excess of 10 percent for 
his service-connected right ankle by the claim submitted in 
May 1998.  When the veteran submitted the May 1998 claim, the 
November 1996 rating decision which awarded the original 
grant of service connection for residuals, right ankle 
sprain, and which assigned a 10 percent evaluation for that 
disability, had become final in November 1997 when the 
veteran failed to submit a timely substantive appeal.  

Since the November 1996 rating decision was final, and was 
not reopened until May 1998, the statutory and regulatory 
provisions governing effective dates do not authorize an 
effective date prior to May 13, 1998, for an evaluation in 
excess of 10 percent for the veteran's service-connected 
disability.  No medical evidence dated in the one year prior 
to the date of claim reflects increased severity of the right 
ankle disability, or even treatment therefor.  The veteran 
has not identified any statutory or regulatory provision 
which would authorize an effective date prior to May 13, 1998 
for an evaluation in excess of 10 percent.

The Board has considered whether the enactment of the VCAA or 
its implementing regulations present an opportunity for a 
more favorable effective date determination in this case.  
The Board notes that where a law or regulation changes during 
the pendency of a claim, the Board should determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  VAOPGCPREC 3-2000 (2000).  

However, the VCAA does not change the statutory provisions 
governing effective dates, and the implementing regulation, 
at 38 C.F.R. § 3.159(b), regarding the duty to assist, does 
not change the application of effective date provisions for 
this claim.  The Board further notes that the VCAA 
specifically preserves the finality of decisions.  
38 U.S.C.A. § 5103A(f).  The Board has also considered 
whether any evidence which would have required a new decision 
on the claim was received during the appeal period, but finds 
that no such evidence was received.  See Muehl v. West, 13 
Vet. App. 159 (1999).

2. Claim for evaluation in excess of 20 percent for right 
ankle disability 

The veteran's service medical records reflect that he sought 
treatment for right ankle pain on several occasions, and 
right ankle sprains were diagnosed.  Radiologic examination 
reports associated with the service medical records are 
negative for any ankle fracture or abnormality of the right 
ankle.  No radiologic examination was performed at the time 
of the veteran's service separation.

On VA examination conducted in September 1996, the veteran 
reported that his right ankle was stiff and slightly swollen 
in the morning on awakening.  He had a normal gait, good 
stride, good elevation on the heels and toes, and was able to 
walk easily on the heels and toes.  Muscle strength in the 
lower extremities was 5/5.  There was no tenderness or 
effusion in either ankle, and the ligaments were intact.  The 
range of motion of the right ankle was to 30 degrees of 
eversion, 28 degrees of inversion, 45 degrees of 
dorsiflexion, and 24 degrees of plantar flexion.  Two 
fractures of the right ankle, one from the inferior aspect of 
the medial malleolus and one at the inferior aspect of the 
lateral malleolus, as well as a small amount of soft tissue 
swelling and effusion, were disclosed by the radiologic 
examination.  The radiologic examination was interpreted as 
showing avulsion injury to the inferior aspect of the medial 
and lateral malleoli.

By a rating decision issued in November 1996, the RO granted 
service connection for residuals, right ankle sprain, and 
assigned a 10 percent evaluation, effective in September 
1995.  

Outpatient clinical records dated in November 1996 reflect 
that the veteran was advised of the abnormal findings on 
radiologic examination.  The ankles were lax bilaterally.  
The veteran had slight pain on inversion of the right ankle.  
The veteran again reported no recent injury.  The  examiner 
concluded that the veteran had ankle avulsion, possibly old.  
The veteran was referred for further evaluation.

There is no evidence that the veteran suffered any specific 
post-service trauma to the right ankle proximate to service 
or prior to September 1996.  The evidence establishes that 
the veteran reported to the examiner that his right ankle 
continued to "twist out" on uneven surfaces such as a small 
rock.  The veteran contends that the two avulsion fractures 
were present from service discharge.  The Board agrees that 
the evidence at least raises a reasonable doubt as to when 
those fractures were incurred, so as to warrant a 
determination that the fractures were present proximate to 
service.  

On examination in March 1997, the veteran was found to have 
chronic ankle pain, tenderness at the posterior fibular area, 
no gross instability, and 4/5 peroneal strength in the right 
foot.  The examiner concluded that the veteran had grossly 
weak peroneals and needed a lengthy course of peroneal 
(muscle and tendon) strengthening.  The clinical records 
reflect that the veteran did not report for scheduled 
physical therapy.

In May 1998, the veteran requested that his service-connected 
claim be "reopened."  The veteran again stated that his ankle 
injury has caused him to be limited in industrial duties and 
had caused him to miss work.  The veteran also argued that 
the fact that radiologic examination after service disclosed 
avulsion fractures at the medial malleolus and lateral 
malleolus "must mean" that he had the fractures in service 
prior to his discharge.  In June 1998 and in September 1998, 
the veteran submitted additional statements requesting an 
increased disability evaluation.

In August 1998, the veteran was issued a lace-up brace for 
the ankle due to chronic ankle instability, and the veteran 
applied for a clothing allowance.  

June 1999 private treatment notes reflect that the veteran 
lacked 20 degrees of dorsiflexion in the right ankle as 
compared to the left, lacked 10 degrees of flexion, and 
lacked 20 degrees of inversion.  There was pain at the top of 
the ankle joint on dorsiflexion and there was tenderness 
around the medial malleolus.  The provider stated that 
radiologic examination disclosed a large chip fracture of the 
medial malleolus, which the provider thought, was "probably 
an old avulsion that has never healed."  The veteran 
continued to report stiffness in the mornings and with 
weather changes, and reported a pinching feeling at the 
lateral malleolus when ambulating.  

On evaluation in July 1999, the veteran displayed pronation 
on the right ankle when evaluated in a standing position.  
Dorsiflexion was to 4 degrees, plantar flexion was to 14 
degrees.  There was pain on the posterior aspect of the 
medial malleolus and on the anterior aspect of the lateral 
malleolus on palpation.

In a private medical statement dated in September 1999, the 
physician reported that the veteran underwent excision of 
exostosis of the right medial malleolus and deltoid ligament 
repair in early September 1999.

On VA examination conducted in February 2001, the veteran 
reported that he had less swelling of the right ankle 
postoperatively, but reported that he continued to have pain 
daily when he was working and busy.  The pain was primarily 
medially.  He also reported weakness, stiffness, and 
occasional giving way while walking.  He reported occasional 
flare-ups, which occurred when he had to walk more than usual 
at his job, such as if they were working with too few people.  
He reported that he had developed epigastric discomfort due 
to taking Ibuprofen for control of ankle pain.  He reported 
losing about 30 days of work due to ankle pain and 15 days of 
work due to epigastric discomfort during the previous year.  
Radiologic examination disclosed no acute joint abnormality 
except as consistent with internal fixation.  The veteran had 
ankle pain with walking on the toes, and was not able to walk 
on the side of his foot.  He was able to dorsiflex to 10 
degrees and plantar flex to 20 degrees.  There was tenderness 
over the medial ankle at the medial malleolus.  The examiner 
tested the right ankle for instability, including with 
inversion; no instability was found. 

The veteran's service-connected right ankle disability is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5271, which provides criteria for evaluation of 
limitation of motion.  Under DC 5271, moderate limitation of 
motion warrants a 10 percent evaluation, and marked 
limitation of motion warrants a 20 percent evaluation.  A 20 
percent evaluation, the evaluation currently assigned for the 
veteran's right ankle disability, is the maximum schedular 
evaluation available under that diagnostic code.  A normal 
range of ankle dorsiflexion for VA rating purposes is 
considered to be from 0 to 20 degrees, and for plantar 
flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

The veteran's limitation of range of motion in July 1999, 
just prior to his surgery, was marked (limitation of 
dorsiflexion to 4 degrees and of plantar flexion to 14 
degrees).  However, during the majority of the time included 
in this evaluation, the veteran's limitation of ankle motion 
was not so severe, and was moderate rather than marked.  The 
Board finds, therefore, that the 20 percent evaluation 
assigned for the veteran's right ankle disability encompasses 
the veteran's symptomatology during the relevant time period.  
The Board notes that the veteran was awarded a temporary 
total evaluation for convalescence, under 38 C.F.R. § 4.30, 
for a period of about two months following the surgery.  The 
Board has considered whether a higher evaluation is warranted 
with consideration of 38 C.F.R. §§ 4.40 and 4.45.  Pursuant 
to DeLuca v. Brown, 8 Vet. App. 202 (1995), limitation of 
motion must reflect the additional range of motion loss due 
to pain on use, incoordination, weakness, fatigability, or 
pain during flare-ups.  Here, the veteran has been assigned 
the highest schedular evaluation for limitation of motion of 
the ankle.  Accordingly, further consideration of the factors 
listed in §§ 4.40 and 4.45 would not provide a basis for an 
increased evaluation.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997) (even though there was evidence that the 
veteran had some functional loss due to pain in the service-
connected joint, a remand for the Board to consider 
functional loss due to pain was not appropriate because the 
veteran was already receiving the maximum disability rating 
available under the diagnostic code for limitation of motion 
of the joint).

Therefore, the Board has considered whether there is any 
other applicable diagnostic code or regulation which would 
allow an evaluation in excess of 20 percent for right ankle 
disability.

The Board notes that the only pertinent diagnostic code which 
provides a schedular evaluation in excess of 20 percent is DC 
5270, ankylosis of the ankle.  Under DC 5270, a 30 percent 
evaluation is warranted where the ankle is fixed in plantar 
flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 10 degrees.  A 40 percent 
evaluation is warranted if the ankle is in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity.

The evidence establishes that the veteran has right ankle 
pain.  However, the objective medical evidence does not 
establish that the veteran's pain, flare-ups of pain, 
weakness, or other symptoms result in functional limitation 
of the ankle to a degree that more nearly approximates 
ankylosis of the joint warranting an evaluation in excess of 
20 percent.  Most recently, in February 2001, the veteran had 
range of motion of the ankle to 10 degrees of dorsiflexion 
and 20 degrees of plantar flexion.  The Board does not find 
that the veteran's other symptomatology, in conjunction with 
this limitation of motion, is equivalent to ankylosis 
warranting a 30 or 40 percent evaluation under DC 5270.

Considering other diagnostic codes, a 10 percent rating is 
warranted under DC 5284 for a moderate foot injury, a 20 
percent rating is warranted for a moderately severe foot 
injury and a 30 percent rating is warranted for a severe foot 
injury.  38 C.F.R. § 4.71a, DC 5284.  The evidence 
establishes that the veteran's right ankle disability did not 
interfere with ambulation on flat surfaces, although he does 
have pain, and has increased pain when pushing or pulling a 
heavy cart, as he does at work. 

There is no evidence that the right ankle disability 
prevented the veteran from performing any specific activity 
of daily living or any specific employment task, although he 
did have right ankle pain, exacerbated by pushing, pulling, 
or lifting weight or by twisting of the right ankle.  
However, the veteran does not limp, his gait is not antalgic, 
and his strength on ambulation is essentially normal, 
although he has fatigability in the right ankle, especially 
when working against weight.  The veteran has almost complete 
use of the right foot for ambulation and locomotion, although 
with pain at times and with some limitation of motion.  The 
evidence does not support a determination that the veteran's 
right ankle disability is analogous to a severe foot injury, 
so as to warrant a 30 percent evaluation under DC 5284, or 
loss of use of the right foot, so as to warrant a 40 percent 
evaluation.  The evidence is not in equipoise to warrant an 
evaluation in excess of 20 percent under DC 5284.  

The veteran has stated his belief that he has arthritis, or 
joint disease, in the right ankle, and he believes that he 
should be granted an evaluation in excess of 20 percent for 
his right ankle disability for that arthritis.  Degenerative 
or traumatic arthritis is to be evaluated based on the 
limitation of motion of the joint pursuant to DCs 5003, 5010.  
However, in this case, there is no X-ray evidence of joint 
disease in the ankle.  Although the veteran's statements that 
he believes he has arthritis or that his physicians have told 
him that he is developing or will develop arthritis are 
credible, nevertheless, an evaluation in excess of 20 percent 
may not be granted on the basis that the veteran has 
arthritis in the absence of any medical diagnosis of 
arthritis.  38 C.F.R. 4.71a, DCs 5003, 5010.  For this same 
reason, 38 C.F.R. § 4.59 is not available to warrant an 
evaluation in excess of 20 percent, as there is no medical 
diagnosis of arthritis.  

DC 5273 provides criteria for evaluation of disability due to 
malunion of the os calcis or astragalus.  Under DC 5273, such 
malunion, with moderate deformity, is 10 percent disabling, 
and with more severe deformity, is 20 percent disabling.  DC 
5273 does not provide an evaluation in excess of the 20 
percent evaluation already assigned under DC 5271, and 
application of this diagnostic code would not result in any 
higher evaluation.

Loose motion of the ankle may be evaluated by analogy to DC 
5262, which provides criteria for evaluation of impairment of 
the tibia and fibula and provides a 40 percent evaluation for 
non-union and loose motion or a 30 percent evaluation with 
malunion and marked knee or ankle disability.  However, the 
veteran is able to ambulate well enough to work and to 
perform any activity of daily living, although he is not able 
to engage in strenuous athletics.  The evidence is 
inconsistent with a finding of marked ankle disability.  As 
the veteran is already evaluated as 20 percent disabled under 
DC 5271, DC 5262 would not provide a basis for a higher 
evaluation.

As noted in the discussion above, the Veterans Claims 
Assistance Act of 2000 (VCAA) changed the law during the 
pendency of this claim.  This enactment, in pertinent part, 
redefined and altered the extent of the duty to assist and 
duty to notify the claimant during the development process.  

The veteran has been afforded VA examinations during the 
pendency of the claim, and private treatment records have 
been considered.  The Board is satisfied that all relevant 
facts have been properly and sufficiently developed.  The 
veteran was informed that the evidence supported an increased 
evaluation, to 20 percent, for his right ankle disability, by 
a SOC issued to the veteran in October 1999.  That SOC listed 
a 20 percent evaluation as the maximum schedular evaluation 
available under DC 5271.  The veteran was thereafter provided 
further VA examination in February 2001.  The Board notes 
that a supplemental SOC was not issued, but the rating 
decision issued in July 2001 advised the veteran of the 
evidence from the February 2001 examination and the analysis 
of that evidence under the applicable criteria.  The Board 
finds that the duty to notify the veteran of evidence 
necessary to establish his claim, including under the VCAA, 
has been met.  

The determination that each duty to the veteran under the 
VCAA, including the duty to assist the veteran to develop 
evidence and the duty to notify the veteran of evidence 
required to substantiate his claim, has been considered in 
light of the recently-published regulations implementing the 
VCAA.  66 Fed. Reg. 45620-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The regulatory provisions accord with the statutory 
provisions, and do not assign any duty to VA which has not 
been met in this case.

The Board is unable to find any applicable diagnostic code or 
regulation under which the evidence is in equipoise to 
warrant an evaluation in excess of 20 percent for the 
veteran's right ankle disability.  38 U.S.C.A. § 5107(b).  
The appeal for an evaluation in excess of 20 percent must be 
denied.   


ORDER

The appeal for an effective date prior to May 13, 1998 for an 
evaluation in excess of 10 percent for right ankle disability 
is denied.  

The appeal for an evaluation in excess of 20 percent for 
right ankle disability is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 


